Citation Nr: 0832214	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-23 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for pes 
planus.

2.  Whether new and material evidence has been received to 
reopen a claim of  entitlement to service connection for 
plantar fasciitis.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1981 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In June 2008, the veteran testified at a hearing before the 
undersigned Acting Veterans' Law Judge.

Below, the Board reopens the veteran's claims of entitlement 
to service connection for pes planus and plantar fasciitis 
and REMANDS the appeal to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed September 2004 rating decision denied 
service connection for pes planus and plantar fasciitis.

2.  The evidence received since the September 2004 rating 
decision  is neither cumulative nor redundant and raises a 
reasonable probability of substantiating the claims of 
entitlement to service connection for pes planus and plantar 
fasciitis.




CONCLUSIONS OF LAW

1.  The September 2004 rating decision that denied service 
connection for pes planus and plantar fasciitis is final.  38 
U.S.C. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for pes planus 
and plantar fasciitis.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1(2006), the Court held 
that VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 9-10.   

A.  Duty to Notify

In a November 2006 letter, the RO provided the veteran with 
notice of the information and evidence required to reopen his 
previously denied service connection claims.  The November 
2006 letter explained that new and material evidence was 
required to reopen the claims and explained the basis of the 
previous denial of his service connection claims.  This 
letter advised the veteran of VA's duty to assist with the 
development of his claims and informed him what types of 
evidence VA was responsible for obtaining and what types of 
evidence VA would assist the veteran in obtaining.  

The November 2006 letter also informed the veteran of the 
evidence necessary to establish a disability rating or 
effective date in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

II.  Analysis of Claims

The veteran seeks to reopen claims of entitlement to service 
connection for pes planus and plantar fasciitis.

The RO previously denied service connection for pes planus 
and plantar fasciitis in a September 2004 rating decision.  
The veteran did not perfect an appeal of the September 2004 
rating decision, and it is final.  38 U.S.C. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

In November 2006, the veteran sought to reopen his claims of 
entitlement to service connection for pes planus and plantar 
fasciitis.

A claim that is subject to a prior denial may be reopened if 
new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all the 
evidence of record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable probability of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence that has been received since the prior final 
rating decision includes private medical records, VA medical 
opinions dated in February 2005 and May 2007, the transcript 
of the veteran's Board hearing, the veteran's and lay 
statements submitted by the veteran and others. 

The private medical records reflect current treatment for the 
claimed disabilities.  The VA medical opinions dated in 
February 2005 reflect a medical opinion that it could not be 
determined without speculation whether the veteran's current 
foot condition was related to the service.

According to the May 2007 VA examination opinion, a VA 
examiner concluded that pes planus existed prior to service 
and was not worsened beyond its natural progression as a 
result of service.

The newly submitted evidence also includes lay statements 
which indicate that the veteran has complained of foot pain 
and swelling and difficulty walking long distances or 
standing for long periods of time.

The Board finds that the evidence submitted since the prior 
final denial is new, as it  is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial.  This evidence is also material, as it 
relates to an unestablished fact necessary to substantiate 
the veteran's claims.  The February 2005 and May 2007 VA 
medical opinions specifically relate to the issue of a 
medical nexus between the veteran's service and the claimed 
conditions.  Such evidence was lacking at the time of the 
prior final denial.   

Having determined that new and material evidence has been 
received, the Board may reopen the claims of entitlement to 
service connection for pes planus and plantar fasciitis.


ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for pes planus and plantar 
fasciitis are reopened.  To that extent only, the appeal is 
allowed.







REMAND

Additional development is necessary before these claims can 
be decided.

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. 
§ 1132 (West 2002). 

Where a disease or condition pre-existed service, it will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).

Service medical records show that pes planus was noted upon 
enlistment examination in July 1981.  Because pes planus was 
noted at entrance, the veteran is not presumed sound with 
respect to his feet.  

Plantar fasciitis was not noted upon entrance into service.  
However, during service in September 1981, a physician 
assessed pes planus secondary to plantar fasciitis.  
As noted previously, VA opinions were obtained in November 
2005 and November 2007.  However, these opinions were based 
only upon a review of the claims file and did not include 
physical examinations of the veteran.  On remand, the AMC/ RO 
should obtain a physical examination and medical opinion to 
determine the etiology of the claimed conditions.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for foot disorders. The claims 
file should be made available to the 
examiner prior to the examination, and the 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  The examiner is asked to 
diagnose any disorders of the feet and to 
answer the following question:   

a.  Did pre-existing pes planus 
increase in severity beyond its natural 
progression during the veteran's 
military service?  If the disorder did 
not increased in severity during 
service, the examiner should state so.  
The examiner should provide a detailed 
rationale for the opinion.  

b.  The examiner should also opine 
whether any other current foot 
disability, including plantar 
fasciitis, if present, is related to 
service.  The examiner should 
specifically address the complaints of 
foot pain that were noted during 
service.  The examiner should provide a 
detailed rationale for the opinion.

2.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record. If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran a supplemental 
statement of the case and afford them an 
applicable opportunity to respond.

 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. O' BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


